 .,
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED Sf4-f~,~llJSTRICT COURT
                                             SOUTHE~ fuis:.iii:&:loF CALIFORNIA

              UNITED STATES OF AMERI<zlf?O                  APR -b A.Jl:j~ENT IN A CRIMINAL CASE
                                    V.                      ·       (F5r dffenses Committed On or After November I, 1987)
                                                 CLER!<, U.S. Di-,S!PiCT COUf!T
       JESUS MANUEL ZAMORA-BERNfilJDEZ'(~Yi"'i:·o.:cN!Eiis~!il'llumber:                              19CR4341-DMS

                                                 •·•"·          /ffV..::E.r.,..i::;aQJ..,ish,:,;-z-=F;.:;D:;___ _ _ _ _ _ _ _ _ _ __
                                                 :.., ~ ·               D'efelldfillt'S Attorney
USM Number                          89680298

• -
THE DEFENDANT:
l:8J pleaded guilty to count(s)           1 of the Superseding Information

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          Connt
Title & Section                      Natnre of Offense                                                                   Number(s)
8 USC 324(a)(2)(B)(ii)               BRINGING IN ALIENS FOR FINANCIAL GAIN AND AIDING                                       IS
and 18 USC 2                         AND ABETTING




    The defendant is sentenced as provided in pages 2 through                       2              of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)
                ___ __________
C8l Count( s) remaining
                      ..:::__                                     are          dismissed on the motion of the United States.

      Assessment: $100.00 ordered waived.


C8J   JVTA Assessment*: $5,000 ordered waived (Defendant found to be indigent).
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
C8J No fine                     •
                               Forfeiture pursuant to order filed                                     , included.herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered_ to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                        HON. Dana . Sabraw
                                                                        UNITED STATES DISTRICT JUDGE
•   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                JESUS MANUEL ZAMORA-BERMUDEZ (2)                                          Judgment - Page 2 of 2
    CASE NUMBER:              19CR4341-DMS

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     TIME SERVED.




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




    •      The defendant is remanded to the custody of the United States Marshal.

    •      The defendant must surrender to the United States Marshal for this district:
           •    at
                     --------- A.M.
                                                                  on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •    as notified by the United States Marshal.

          The defendant must surrender for service of sentence at the institution designated by the Bureau of
    •     Prisons:
           •    on or before
          •     as notified by the United States Marshal.
          •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
    I have executed this judgment as follows:

          Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                     UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL




                                                                                                          l 9CR4341-DMS
